Name: Council Regulation (EC) NoÃ 718/2008 of 24Ã July 2008 amending Regulations (EC) NoÃ 2015/2006 and (EC) NoÃ 40/2008, as regards fishing opportunities and associated conditions for certain fish stocks
 Type: Regulation
 Subject Matter: fisheries
 Date Published: nan

 26.7.2008 EN Official Journal of the European Union L 198/8 COUNCIL REGULATION (EC) No 718/2008 of 24 July 2008 amending Regulations (EC) No 2015/2006 and (EC) No 40/2008, as regards fishing opportunities and associated conditions for certain fish stocks THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 2371/2002 of 20 December 2002 on the conservation and sustainable exploitation of fisheries resources under the Common Fisheries Policy (1), and in particular Article 20 thereof, Having regard to Council Regulation (EC) No 1559/2007 of 17 December 2007 establishing a multi-annual recovery plan for bluefin tuna in the Eastern Atlantic and Mediterranean (2), and in particular Article 7 thereof, Having regard to the proposal from the Commission, Whereas: (1) Council Regulation (EC) No 2015/2006 (3) fixes for 2007 and 2008 the fishing opportunities for Community fishing vessels for certain deep-sea fish stocks. (2) The descriptions of certain fishing zones in that Regulation should be clarified in order to ensure the correct identification of the area in which a quota can be fished. (3) In order to ensure that the multi-annual recovery plan for bluefin tuna in the Eastern Atlantic and Mediterranean established by Council Regulation (EC) No 1559/2007 is fully implemented, certain measures provided for in that Regulation should be adopted; in particular, the number of vessels authorised to fish for bluefin tuna of below the minimum size in the Atlantic, and their total allowable catch, should be fixed and distributed between the Member States concerned. (4) Council Regulation (EC) No 40/2008 (4) fixes for 2008 the fishing opportunities and associated conditions for certain fish stocks and groups of fish stocks, applicable in Community waters and, for Community vessels, in waters where catch limitations are required. The coordinates for certain fisheries restrictive areas were inaccurately indicated in that Regulation and should be corrected. (5) Annex IA to Regulation (EC) No 40/2008 lays down the provisional catch limits for cod in International Council for the Exploration of the Sea (ICES) zones VIIb-k, VIII, IX and X and in EC waters of CECAF area 34.1.1. Following a new scientific assessment of the state of that stock by the ICES, it is important to set the final total allowable catch for that stock. (6) Certain quotas and footnotes were inaccurately indicated in that Regulation for certain species and should be corrected. (7) Pursuant to consultations between the Community and Iceland on 10 April 2008, an arrangement was reached on capelin quotas for Icelandic vessels to be fished from the Community quota allocated under its Agreement with the Government of Denmark and the local Government of Greenland before 30 April 2008, and on redfish quotas for Community vessels fishing for redfish in the Icelandic Exclusive Economic Zone to be fished between July and December. That arrangement should be implemented in Community law. (8) The Agreement established between the European Community, the Faeroe Islands, Greenland, Iceland, Norway and the Russian Federation in Copenhagen on 13 and 14 February 2008 regarding the management of redfish in the Irminger Sea and adjacent waters in the NEAFC Convention Area in 2008 should be implemented in Community law. As the Agreement is applicable for the whole of 2008, the measures adopted for its implementation should apply retroactively from 1 January 2008. (9) The conclusions of the EU-Greenland Joint Committee meeting in Nuuk on 27 November 2007 and the technical meeting in Copenhagen on 12 February 2008, as regards the EC share of redfish in Greenland waters of ICES zones V and XIV should be implemented in Community law. As the arrangement concluded with Greenland is connected to the NEAFC Agreement on management of redfish in the Irminger Sea, the measures adopted for the implementation of the conclusions of the EU-Greenland Joint Committee meeting should also apply retroactively from 1 January 2008. (10) In accordance with the Agreed Record of conclusions of fisheries consultations between the European Community and Norway of 26 November 2007, the Community is to undertake trials in 2008 on technical measures for towed gears to reduce the proportion, in number, of cod that is discarded to no more than 10 %. That arrangement should be implemented in Community law. (11) In order to ensure certainty for the fishermen concerned and to allow them to plan their activities for this fishing season as soon as possible, it is imperative to grant an exception to the six-week period referred to in Title I, Article 3, of the Protocol on the role of national Parliaments in the European Union annexed to the Treaty on the European Union and to the Treaties establishing the European Communities. (12) Regulations (EC) No 2015/2006 and (EC) No 40/2008 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Amendments to Regulation (EC) No 2015/2006 Part 2 of the Annex to Regulation (EC) No 2015/2006 is hereby amended in accordance with Annex I to this Regulation. Article 2 Amendments to Regulation (EC) No 40/2008 Regulation (EC) No 40/2008 is hereby amended as follows: 1. Point (a) of Article 30(1) shall be replaced by the following: (a) Deep Sea fisheries restricted area Lophelia reef off Capo Santa Maria di Leuca   39 ° 27,72 ² N, 18 ° 10,74 ² E  39 ° 27,80 ² N, 18 ° 26,68 ² E  39 ° 11,16 ² N, 18 ° 32,58 ² E  39 ° 11,16 ² N, 18 ° 04,28 ² E. 2. The following Articles shall be inserted after Article 82: Article 82a Maximum number of vessels fishing bluefin tuna in the Eastern Atlantic 1. The maximum number of Community bait boats and trolling boats authorised to fish bluefin tuna of a minimum size of 8 kg or 75 cm in the Eastern Atlantic, and the allocation among the Member States of that maximum number shall be fixed as follows: Spain 63 France 44 EC 107 2. The maximum number of Community pelagic trawlers authorised to fish bluefin tuna of a minimum size of 8 kg or 75 cm as a bycatch in the Eastern Atlantic, and the allocation of that maximum number among the Member States, shall be fixed as follows: France 107 EC 107 Article 82b Catch limits for bluefin tuna in the Eastern Atlantic 1. Within the catch limits laid down in Annex ID, the catch limit for bluefin tuna between 8 kg/75 cm and 30 kg/115 cm applicable to authorised Community vessels referred to in Article 82a, and the allocation of that catch limit among the Member States, shall be fixed as follows (in tonnes): Spain 1 117,07 (5) France 504 EC 1 621,07 2. Within the catch limits laid down in paragraph 1, the catch limit for bluefin tuna weighing no less than 6,4 kg or measuring no less than 70 cm applicable to bait boats of an overall length of less than 17 metres among the Community vessels referred to in Article 82a, and the allocation of that catch limit among the Member States, shall be fixed as follows (in tonnes): France 45 (6) EC 45 (6) Article 82c Catch limits for bluefin tuna in the Eastern Atlantic applicable to the Community coastal fishery Within the catch limits laid down in Annex ID, the catch limit for bluefin tuna between and 8 kg and 30 kg allocated to the Community coastal fishery for fresh fish in the Eastern Atlantic, and the allocation of that catch limit among the Member States, shall be fixed as follows (in tonnes): Spain 263,21 France 61,01 EC 324,22 3. Annexes IA, IB, III and XIV to Regulation (EC) No 40/2008 shall be amended in accordance with Annex II to this Regulation. Article 3 Entry into force This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. However, Article 2, as regards the amendments set out in Annex II(2)(b) and (c) to this Regulation shall apply from 1 January 2008. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 July 2008. For the Council The President B. HORTEFEUX (1) OJ L 358, 31.12.2002, p. 59. Regulation as amended by Regulation (EC) No 865/2007 (OJ L 192, 24.7.2007, p. 1). (2) OJ L 340, 22.12.2007, p. 8. (3) OJ L 384, 29.12.2006, p. 28. Regulation as last amended by Commission Regulation (EC) No 1541/2008 (OJ L 157, 17.6.2008, p. 23). (4) OJ L 19, 23.1.2008, p. 1. Regulation as last amended by Commission Regulation (EC) No 641/2008 (OJ L 178, 5.7.2008, p. 17). (5) Including a maximum of 80 tonnes of by-catches for trolling boats. (6) This quantity may be altered by the Commission, up to an amount of 200 tonnes. ANNEX I In the Annex to Regulation (EC) No 2015/2006, Part 2 is hereby amended as follows: The entry concerning the species Orange roughy in EC waters and waters not under the sovereignty or jurisdiction of third countries of ICES zones I, II, III, IV, V, VIII, IX, X, XI, XII and XIV shall be replaced by the following: Species : Orange roughy Hoplostethus atlanticus Zone : EC waters and waters not under the sovereignty or jurisdiction of third countries I, II, III, IV, V, VIII, IX, X, XII and XIV Year 2007 2008 Spain 4 3 France 23 15 Ireland 6 4 Portugal 7 5 United Kingdom 4 3 EC 44 30 ANNEX II The Annexes to Regulation (EC) No 40/2008 are hereby amended as follows: 1. In Annex IA: (a) The entry concerning the species Cod in VIIb-k, VIII, IX and X and in EC waters of CECAF area 34.1.1 shall be replaced by the following: Species : Cod Gadus morhua Zone : VIIb-k, VIII, IX and X; EC waters of CECAP area 34.1.1 COD/7X7A34 Belgium 217 Analytical TAC Article 3 of Regulation (EC) No 847/96 applies. Article 4 of Regulation (EC) No 847/96 applies. Article 5(2) of Regulation (EC) No 847/96 applies. France 3 725 Ireland 797 Netherlands 31 United Kingdom 404 EC 5 174 TAC 5 174 (b) The entry concerning the species Blue whiting in EC waters of II, IVa, V, VI north of 56 ° 30 ² N and VII west of 12 ° W shall be replaced by the following: Species : Blue whiting Micromesistius poutassou Zone : EC waters of II, IVa, V, VI north of 56 ° 30 ² N and VII west of 12 ° W WHB/24A567 Norway 196 269 (1) (2) Analytical TAC Article 3 of Regulation (EC) No 847/96 does not apply. Article 4 of Regulation (EC) No 847/96 does not apply. Article 5(2) of Regulation (EC) No 847/96 applies. Faeroe Islands 31 000 (3) (4) TAC 1 266 282 2. In Annex IB: (a) the entry concerning the species Capelin in Greenland waters of ICES zones V and XIV shall be replaced by the following: Species : Capelan Mallotus villosus Zone : Greenland waters of zones V and XIV CAP/514GRN All Member States 0 EC 23 716 (5) (6) TAC Not relevant (b) the entry concerning the species Redfish in EC and international waters of ICES zone V and international waters of ICES zones XII and XIV shall be replaced by the following: Species : Redfish Sebastes spp. Zone : EC and international waters of V; international waters of XII and XIV RED/51214. Estonia 210 (7) Article 3 of Regulation (EC) No 847/96 does not apply. Article 4 of Regulation (EC) No 847/96 does not apply. Article 5(2) of Regulation (EC) No 847/96 applies. Germany 4 266 (7) Spain 749 (7) France 398 (7) Ireland 1 (7) Latvia 76 (7) Netherlands 2 (7) Poland 384 (7) Portugal 896 (7) United Kingdom 10 (7) EC 6 992 (7) TAC 46 000 (c) the entry concerning the species Redfish in Greenland waters of ICES zones V and XIV shall be replaced by the following: Species : Redfish Sebastes spp. Zone : Greenland waters of V and XIV RED/514GRN Germany 4 248 Article 3 of Regulation (EC) No 847/96 does not apply. Article 4 of Regulation (EC) No 847/96 does not apply. Article 5(2) of Regulation (EC) No 847/96 applies. France 22 United Kingdom 30 EC 8 000 (8) (9) TAC Not relevant (d) the entry concerning the species Redfish in Icelandic waters of ICES zone Va shall be replaced by the following: Species : Redfish Sebastes spp. Zone : Icelandic waters of Va RED/05A-IS Belgium 100 (10) (11) Article 3 of Regulation (EC) No 847/96 does not apply. Article 4 of Regulation (EC) No 847/96 does not apply. Article 5(2) of Regulation (EC) No 847/96 applies. Germany 1 690 (10) (11) France 50 (10) (11) United Kingdom 1 160 (10) (11) EC 3 000 (10) (11) TAC Not relevant 3. In Annex III: (a) A new point shall be inserted after point 9: 9a. Reduction of cod discards in the North Sea. 1. Member States which hold a cod quota shall undertake trials in 2008 on technical measures for towed gears to reduce the proportion, in number, of cod that is discarded to no more than 10 %. 2. Member States shall make the results of the trials laid down in point 9a.1 available to the Commission before 31 December 2008. (b) In point 13.1 the coordinates for the Hatton Bank shall be replaced by the following: Hatton Bank:  59 ° 26 ² N, 14 ° 30 ² W  59 ° 12 ² N, 15 ° 08 ² W  59 ° 01 ² N, 17 ° 00 ² W  58 ° 50 ² N, 17 ° 38 ² W  58 ° 30 ² N, 17 ° 52 ² W  58 ° 30 ² N, 18 ° 22 ² W  58 ° 03 ² N, 18 ° 22 ² W  58 ° 03 ² N, 17 ° 30 ² W  57 ° 55 ² N, 17 ° 30 ² W  57 ° 45 ² N, 19 ° 15 ² W  58 ° 30 ² N, 18 ° 45 ² W  58 ° 47 ² N, 18 ° 37 ² W  59 ° 05 ² N, 17 ° 32 ² W  59 ° 16 ² N, 17 ° 20 ² W  59 ° 22 ² N, 16 ° 50 ² W  59 ° 21 ² N, 15 ° 40 ² W 4. In Annex XIV: In the text reproducing Appendix 3 to Resolution GFMC/31/2007/2, the geographical coordinates for GFCM Geographical Sub-Area (GSA) number 2 shall be replaced by the following: 36 ° 05 ² N 3 ° 20 ² W 36 ° 05 ² N 2 ° 40 ² W 35 ° 45 ² N 2 ° 40 ² W 35 ° 45 ² N 3 ° 20 ² W. (1) To be counted against Norway's catch limits established under the Coastal States arrangement. (2) The catch in zone IV shall be no more than 49 067 tonnes. (3) To be counted against the catch limits of the Faeroe Islands established under the Coastal States arrangement. (4) May also be fished in zone VIb. The catch in zone IV shall be no more than 7 750 tonnes. (5) Of which 23 716 tonnes are allocated to Iceland. (6) To be fished before 30 April 2008.; (7) No more than 65 % of the quota can be taken North of 59 ° N and East of 36 ° W during the period from 1 April to 15 July 2008. No more than 30 % of the catch limits can be taken North of 59 ° N and East of 36 ° W during the period 1 April to 10 May 2008.; (8) May only be fished by pelagic trawl. May be fished East or West. The quota may be taken in the NEAFC Regulatory Area on the condition that Greenlandic reporting conditions are fulfilled. (9) 3 500 tonnes to be fished with pelagic trawl are allocated to Norway and 200 tonnes are allocated to the Faeroe Islands.; (10) Including unavoidable by-catches (by-catches of cod not permitted). (11) To be fished between July and December.